 In the Matter of CLEARFIELD MACHINE COMPANYandINTERNATIONALASSOCIATION OF MACHINISTSCase No. 6-CA-2.Decided June 30, 1948Mr. W. G. Stuart Sherman,for the General Counsel.Messrs. Frank G. SmithandFrank A. Whitsett,of Clearfield, Pa.,for the Respondent.Messrs. Herman Lipsitzand A.G. Skundor,of Pittsburgh, Pa., forthe Union.DECISIONANDORDEROn December 15, 1947, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the additions herein-after set forth.We agree with the Trial Examiner's finding that the Respondent,by refusing to bargain with the Union, violated Section 8 (a) (1) and(5) of the Act.' The Respondent, in its exceptions, contends that theBoard exceeded its authority by conducting a prehearing election onMay 15, 1947,2 and that, in any event, the amended Act provides fora hearing before an election may be conducted, thereby absolving theRespondent from any liability for its admitted refusal to bargain withthe Union.3Although the violation began on August 19, 1947, before the effectivedate of the amend-ments to theAct, the applicableprovisions of Section 8 (1) and (5) of the original Act andSection 8 (a) (1) and(5) of the amendedAct are identical.2The Unionwon the election by a vote of52 to 33, and was certifiedon July 31, 1947.78 N. L.R. B., No. 9.59 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe held, before the passage of the amendments to the Act, that theprehearing election procedure was valid, and not in derogation ofstatutory requirements.3After the effective date of the amendments,we held that prehearing elections conducted before that date continuedto be valid.4 In addition, the courts have consistently held that suchprocedural changes affect pending cases only to the extent that theprocedural steps dealt with in the amendment have not yet beentaken.5Here, every step in the representation proceeding, includingissuanceof the Board's certification," was taken before the effectivedate of the amendments.We find no merit, therefore, in either ofthe Respondent's contentions.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Clearfield Machine Com-pany, Clearfield, Pennsylvania, and its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Associationof Machinists, as the exclusive representative of all production andmaintenance employees of the Respondent, excluding office clericalemployees, the shipping clerk, the order clerk, engineering departmentemployees, and assistant foundry foreman, the assistant machine shopforeman, and all other supervisors;(b) In any manner interfering with the efforts of InternationalAssociation of Machinists to bargain collectively with it as the exclu-sive representative of the employees in the aforesaid appropriate unit.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with International Associa-tion of Machinists as the exclusive representative of all productionand maintenance employees of the Respondent, excluding office clericalaMatter of The Borden Company,69 N. L R. B. 947;Matter ofF R Squibb d Sons,67 N. L R B 5574Matter of Farmers Feed Company, et al, 75N. L. R. B 617,Matter of Lehigh RiverMills,75 N L. R B 2805 SeeN. L.R. B. V. Whittenburg,165 F(2d) 102,104-105(C C. A. 5) ,Berkovitz v.Arbibd Houlberg, Inc,230 N. Y. 261;N L R B v Brozen,166 F. (2d) 812 (C C A 2).See 1 Sutherland,Statutory Construction,Section 1936,p. 438, note 13 (3d Ed. 1943).6Matter of Clearfield Machine Company,74 N L R B 9147The Respondent,in its exceptions and its brief, contends-that the Trial Examiner erredin refusing to permit the Respondent to inquire into the Umon's'compliance with variousrequirements of the amended ActWe find no merit in this contention.SeeMatter ofLion Oil Company,76 N. L.R.B. 565;Matter of Ironton Fire Brick Company, 76N. L. It. B. 764. CLEARFIELD MACHINE COMPANY,61employees, the shipping clerk, the order clerk, engineering departmentemployees, the assistant foundry foreman, the assistant machine shopforeman, and all other supervisors, in respect to grievances, labordisputes, rates of pay, wages, hours of employment, and other condi-tions of employment, and if agreement is reached on any such matters,embody such understanding in a signed contract;(b)Post at its plant at Clearfield, Pennsylvania, copies of the noticeattached hereto, marked "Appendix A." 8 Copies of said notice, to befurnished by the Regional Director for the Sixth Region, shall, afterbeing duly signed by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof and maintained by itfor a period of sixty (60) consecutive days thereafter in conspicuousplaces, including all places were notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial;(c)Notify the Regional Director for the Sixth Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply therewith.MEMBERS HOUSTON and REYNOLDS took no part in the considerationof the above Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees thatWE WILL BARGAIN collectively upon request with INTERNATIONALASSOCIATION OF MACHINISTS, as the exclusive representative of allemployees in the unit described herein with respect to grievances,labor disputes, rates of pay, wages, hours of employment, andother conditions of employment, and if agreement is reached onany such matters, embody such understanding in a signed contract.WE WILL NOT in any manner interfere with the efforts of theabove-named Union to bargain with us.THE BARGAININGUNIT is :All production and maintenance employees, excludingoffice clerical employees, the shipping clerk, the order clerk,8 In the eventthis Orderis enforcedby decree of a Circuit Court of Appeals,there shall beinsertedbefore the cords "A DECISION AND ORDER," the words, "A DECREE OF THEUNITED STATES CIRCUIT COURT OF APPEALS ENFORCING." 62DECISIONSOF NATIONALLABOR RELATIONS BOARDengineering department employees, the assistant foundryforeman, the assistant machine shop foreman, and all othersupervisors.CLEARFIELD MACHINE COMPANY,Employer.Dated -----------------By -----------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. W. G. Stuart Sherman,for the Board.Mr. Frank G. SmithandMr. Frank A. Whitsett,of Clearfield, Pa, for therespondent.Mr. Herman LipsitzandMr. A. G. Skundor,of Pittsburgh, Pa, for the Union.STATEMENT OF THE CASEUpon a charge duly filed by International Association of Machinists, hereincalled the Union, the General Counsel of the National Labor Relations Board,herein jointly referred to as the Board, by its Regional Director for the SixthRegion (Pittsburgh, Pennsylvania), issued its complaint dated November 5,1947, against Clearfield Machine Company, herein called the respondent..allegingthat the respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (5) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, as amendedby Public Law 101-80th Congress, Chapter 120-1st Session, herein called theAct.Copies of the complaint and notice of hearing were duly served on therespondent and the Union.With respect to the unfair labor practices, the complaint alleges in substancethat the respondent since on or about August 19, 1947, and at all times thereafter,has refused to bargain collectively with the Union, although the Union was therepresentative of a majority of the employees in an appropriate unit. Therespondent filed an answer which, in effect, denied jurisdiction of the Board andthe commission of any alleged unfair labor practices.Pursuant to notice, a hearing was held at Clearfield, Pennsylvania, on Novem-ber 20, 1947, before the undersigned Trial Examiner, duly designated by theChief Trial Examiner.The Board, the respondent and the Union were eachrepresented by counsel, and all participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the conclusion of the testimony counsel for the Board moved to amend thepleadings to conform to the proof as to non-substantive matters.The motionwas granted without objection.Although offered an opportunity to do so, noneof the parties presented oral argument before the undersigned at the hearing.The respondent and the Union have submitted briefs to the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following : tr 'CLEARFIELD MACHINE COMPANY63FINDINGS OF FACT 11.THE BUSINESS OF THE RESPONDENTThe respondent is a Pennsylvania corporation engaged in the manufacture,sale and distribution of grinding and crushing machinery for refractories andmixing machinery for foundries.The respondent also manufactures and servicesheavy equipment and machines parts for power shovels, bulldozers, and localmachine plants. Its principal office and place of business is located at Clearfield,Pennsylvania.The value of the raw and other materials used by the respondent at its Clear-field, Pennsylvania, plant, for the 12-month period ending May 1, 1947, amountedto approximately $192,000, of which approximately 67 percent was shipped toits said plant from sources outside the Commonwealth of Pennsylvania.Dur-ing the same period the respondent manufactured finished products and servicedparts of a value of approximately $700,000, of which approximately 67 percentwas sold and shipped to points outside the Commonwealth of Pennsylvania.The respondent employs approximately 91 persons at its Clearfield plant.The respondent contends that it is not engaged in interstate commerce ". . .to such extent as to affect said commerce and become subject to the provisionsof the Labor Management Relations Act, 1947." The undersigned rejects thiscontention and finds that the respondent is engaged in commerce within themeaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists is a labor organization which admitstomembership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The refusals to bargain1.The appropriate unit and representation of a majority thereinThe complaint alleges, and in its Decision and Certification of Representatives,dated July 31, 1947,2 the Board found, that all production and maintenance em-ployees of the respondent, excluding office clerical employees, the shipping clerk,the order clerk, engineering department employees, the assistant foundry fore-man, the assistant machine shop foreman, and all other supervisory employees,constitute a unit appropriate for the purposes of collective bargaining.In its answer the respondent did not deny the appropriateness of the unit asalleged in the complaint, but averred as follows :In answer to the facts set forth in paragraph four, the defendant aversthat prior to any hearing or determination, as set forth in said paragraph,the old or former National Labor Relations Board prejudged and prede-termined, prior to any hearing, that the employees outlined therein, werean appropriate unit and the hearing and decision rendered thereafter andreferred to in said paragraph was only in confirmation of the predeterminationmade by said Board, said Board having held an election before any hearing1The respondent did not call any witnesses at the hearing.All factshereinafter setforth either stand uncontradicted in the record or were stipulated to by the parties.2 In theMatter of.Clearfield Machine Company,Case No. 6-R-1726, 71 N. L.R. B. 914. DECISIONSOF NATIONAL'LABOR RELATIONS BOARDwas held and determination made of what was an appropriate unit, all ofwhich was objected to by defendant, and defendant still objects and questionsthe right of said Board to predetermine an appropriate unit without a hearingand only holding a hearing to confirm its predetermination.At the hearing the respondent did not offer any evidence on the question of,the appropriateness of the unit.Accordingly, the undersigned finds that allproduction and maintenance employees of the respondent, excluding office clerical,employees, the shipping clerk, the order clerk, engineering department employees,the assistant foundry foreman, the assistant machine shop foreman, and allother supervisory employees, have at all times material herein constituted anddo now constitute an appropriate unit within the meaning of the Act; he finds,that said unit will insure to the employees of the respondent the full benefit oftheir right to self-organization and collective bargaining and otherwise effectuatethe purposes of the Act.In its said Decision dated July 31, 1947,3 the Board certified the Union as theexclusive representative of all employees in the afore-mentioned appropriate unitfor the purposes of collective bargaining.The respondent in its answer averred,upon information and belief that the Union at the time of the hearing did notrepresent a majority of the respondent's employees and that the Union ". . .never did by voluntary action of the employees represent them, but secured anumber of applications for membership by threatening some of the employeesthat they would lose their jobs if they did not join, that they would be chargedexorbitant and unreasonable initiation fees if they did not join initially." Inaddition, the respondent's answer sets forth that due to a change in its operationssince the holding of the election, a substantial number of employees who partici-pated in the election are no longer working at the respondent's plant. Therespondent, however, did not offer any proof on the question of majority at thehearing.Accordingly, the undersigned finds that on and at all times after July31, 1947, the Union was the duly designated bargaining representative of amajority of the employees in the aforesaid appropriate unit, and that pursuantto the provisions of Section 9 (a) of the Act, the Union was on July 31, 1947, andat all times thereafter has been and is now the exclusive representative of allemployees in the aforesaid unit for the purposes of collective bargaining with,respect to rates of pay, wages, hours of employment, and other conditions ofemployment.2.The negotiationsA. G. Skundor, Grand Lodge Representative of the Union, sent the followingletter, dated August 6, 1947, to the respondent :While at your office Monday afternoon, August 4, 1947, I requested that weset a date and time to start Agreement negotiations between your Companyand our Organization in view of the fact that the National Labor RelationsBoard had certified the International Association of Machinists as the exclu-sive collective bargaining representative of all your production and mainte-nance employees.You advised that upon advice from your Attorney, FrankG. Smith, that I should contact him. I then went to the office of AttorneyFrank G. Smith to discuss the matter with him and was advised that he wasout of the City.Therefore, please accept this as our formal notice requesting that wearrange for a conference to negotiate an Agreement regarding wages, rates3The election in Case No.6-R-1726 was conducted by the Board on May 15, 1947. CLEARFIELD MAG;IIINE COMPANY65,of pay, hours of employment, and other conditions of employment for the,employees in the unit which the National Labor Relations Board has foundto be appropriate in its "Decision and Certification of Representatives" datedJuly 31, 1947 in the matter of the Clearfield Machine Company and theInternational Association of Machinists, Case No 6-R-1726.We are prepared to start negotiations on August 18 or 19, 1947. Pleaseadvise if these dates are satisfactory to your Company and the time andplace that it will be convenient to you to hold the negotiations.The proposed Agreement we sent you enclosed with our letter addressedto you under date of May 20, 1947 is still our proposal.Waiting your reply.Frank G. Smith, respondent's attorney, sent two letters dated August 5 and 7,to Skundor advising him, in substance, that the respondent had not determinedBoard.Finally, Smith sent Skundor the following letter, dated August 19, 1947:In further reference to the above stated case and your request for meetingwith you for collective bargaining purposes, and supplementing my severalletterswith respect to this subject, you are hereby advised that it is myopinion that the election that was held and the proceedings otherwise, werenot proper.Due to those facts, and other matters, we have decided to question thisprocedure which you instituted, and in view of the fact that the only waythat this be done is by further action on your part, and our not negotiatingat the present time, we have decided not to meet with you for the purposeof negotiating, but to adopt the procedure herein mentioned.3.ConclusionsAt the hearing the respondent admitted that it had refused to bargain with theUnion on and at all times after August 19, 1947. In its brief the respondent'scontentions are set forth as follows :(1)The company is not engaged in interstate commerce to such extentas to affect said commerce and become subject to the provisions of the LaborManagement Relations Act, 1947.(2) In view of the improper proceedings in predetermining an appropriateunit and holding an election prior to a hearing, the defendant was notguilty of any unfair labor practice, because before any complaint was filedin the case and determination made in respect thereto, the Labor Manage-ment Relations Act, 1947, was_ passed, which made it mandatory that ahearing be held before any election.The undersigned has found above that the respondent is sufficiently engagedin commerce within the meaning of the Act to be subject to the jurisdiction, of theBoard.The undersigned also does not find any merit in the second contentionof the respondent, since the Board's Decision in Case No. 6-R-1726 was ren-dered prior to the effective date of the Labor Management Relations Act, 1947,which was August 22, 1947.An employer's refusal to grant recognition to acertified representative generally has been held to constituteperse an illegalrefusal to bargain.4Further, the Board in a recent Decision' held that the4Black Diamond S. S. Corporation v. N. L. R. B.,94 F.(2d) 875,N. L R. B v CalumetSteel Division of Borg-Warner Corporation,121 F. (2d) 366;Pittsburgh PlateGlassCom-pany v. N. L. R. B,313 U. S 146.5Matter of Underwood Machinery Company,74 N. L. It. B. 641. 66DECISIONSOF NATIONALLABOR RELATIONS BOARDemployer's contention that the Board exceeded its authorityin a prior repre-sentation proceeding by conducting a prehearing election, was nota valid de-fense of its refusal to bargain.Accordingly, the undersigned finds that on August 19, 1947, andat all timesthereafter, the respondent refused to bargain collectively with the Union as theexclusive representative of its employees within the appropriate unit, and therebyinterfered with its employees in the exercise of the rights guaranteed in Section 7of the Act.IV.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondentset forthin Section III, above,occurring inconnection with the operations of the respondent described in Section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the respondent has failed and refused to bargainwith the Union as the representative of its employees in the appropriate unit,itwill be recommended that it cease and desist therefrom and that, upon request,the respondent bargain collectively with the Union with respect to wages, hoursand other terms and conditions of employment.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAw1.International Association of Machinists is a labor organization within themeaning of Section 2 (5) of the Act.2.All pfoduction and maintenance employees of the respondent, excludingoffice clerical employees, the shipping clerk, the order clerk, engineering depart-ment employees, the assistant foundry foreman, the assistant machine shop fore-man, and all other supervisory employees, constitute a unit appropriate forcollective bargaining within the meaning of Section 9 (b) of the Act.3. International Association of Machinists was on July 31, 1947, and at alltimes thereafter has been, the exclusive representative of all the employees insuch unit for the purposes of collective bargaining within the meaning of Section9 (a) of the Act.4.By refusing to bargain collectively with International Association of Ma-chinists, as exclusive bargaining representative of employees in the appropriateunit, the respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) of the Act.b.By Said acts the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, andthereby engaged in and is engaging in'unfair labor practices within the meaningof Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, the undersigned recommends that the respond- CLEARFIELD MACHINE COMPANY67ent, ClearfieldMachine Company, its officers, agents, successors,and assignsshall :1.Cease and desist from:(a)Refusing to bargain collectively with International Association of Ma-chinists, as the exclusive representative of all employees in the unit hereinabovefound to be appropriate ;(b) In any manner interfering with the efforts of International Associationof Machinists to bargain collectively with it.2.Take the following affirmative action which the undersignedfinds willeffectuate the policies of the Act :(a)Upon request bargain collectively with International Association of Ma-chinists, as the exclusive representative of all the employees in the aforesaid unit;(b)Post at its plant at Clearfield, Pennsylvania, copies of the notice attachedto the Intermediate Report herein marked "Appendix A." Copies of said notice,to be furnished by the Regional Director for the Sixth Region, shall, after beingduly signed by the respondent's representative, be posted by the respondent im-mediately upon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by respond-ent to insure that said notices are not altered, defaced, or covered by any othermaterial;(c)Notify the Regional Director for the Sixth Region in writing withinten (10) days from the receipt of this Intermediate Report what steps therespondent has taken to comply therewith.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations,filewith the Board, Rochambeau Building, Washington 25, D C., an original andsix copiesof a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record or proceeding (includingrulings upon all motions or objections) as he relies upon, together with theoriginaland six copies of a brief in support thereof ; and any party may, withinthe sameperiod, file an original and six copies of a brief in support of theIntermediate Report.Immediately upon the filing of such statement of ex-ceptions and/or briefs, the party filing the same shall serve a copy thereofupon each of the other parties.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 203.85.As further provided in said Section 203.46, should any party desire permissionto argue orally before the Board, request therefor must be made in writingto the Board within ten (10) days from the date of service of the order trans-ferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules andRegulations, the findings, conclusions, recommendations and recom-mendedorder herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusionsand order, and all objections and exceptions thereto shall be deemed waivedfor all purposes.JOHNH. EADiE,Trial Exanthjer.DatedDecember15, 1947. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that :WE WILL BARGAIN collectively upon request with INTERNATIONAL ASSOCIA-TION OF MACHINISTS,as the exclusive representative of all the employees inthe bargaining unit, andWE WILL NOT in any manner interfere with the efforts of the above-namedunion to bargain with us. The bargaining unit is :All production and maintenance employees of the respondent,excludingoffice clerical employees,the shipping clerk,the order clerk, engineeringdepartment employees,the assistant foundry foreman,the assistant machineshop foreman,and all other supervisory employees.CLEARFIELD MACHINE COMPANY,Employer.Dated--------------------------------By---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof and mustnot be altered,defaced, or covered by any other material.